Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS SECOND QUARTER AND SIX MONTHS RESULTS ● 2nd quarter 2011 EPS was $0.42, as compared to $0.42 last year ● 2nd quarter 2011 Sales were $8.0 billion, up 15.7% compared to last year ● Overall Operating Margin was 3.8% ● Chicken operating income $37 million, or 1.4% of sales ● Beef operating income $94 million, or 2.8% of sales ● Pork operating income $146 million, or 10.5% of sales ● Prepared Foods operating income $31 million, or 4.0% of sales ● Net interest expense is projected to be $100 million lower in fiscal 2011 vs fiscal 2010 due to bond buybacks, recent rating upgrades and the amendment of our revolving credit facility Springdale, Arkansas – May 9, 2011 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) Second Quarter Six Months Sales $ Operating Income Net Income Less: Net Loss Attributable to Noncontrolling Interest (3
